Beoyles, C. J.
1. "The whole question of the credibility of witnesses is wisely left to the jury under any and all circumstances; and though Ananias and Sapphire spoke again, the law would not strike them dead, but would leave their testimony to be weighed and accepted or rejected by the jury.” Brown v. State, 10 Ga. App. 50 (72 S. E. 537); Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868).
2. The defendant was charged with the offense of involuntary manslaughter, in that while under the influence of intoxicating liquors he drove an automobile truck upon the Dixie Highway against an automobile in which Mrs. G. 0. McKinsey was then and there riding, thereby, but without any intention to do so, wounding and killing the said Mrs. McKinsey. The jury convicted the accused of the offense charged, and his motion for a 'new trial, containing the general grounds only, was overruled. The verdict was authorized by the testimony of the only eye-witness to the collision; and though his testimony on several material points was contradicted by other witnesses for the State (no witness being introduced for the defense), the jury had the right to believe him, even though his testimony was not corroborated by any other witness. Solomon v. State, 10 Ga. App. 469 (73 S. E. 623); Rice v. Eatonton, supra.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.